Citation Nr: 1505958	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-28 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  The propriety of the termination of special monthly pension benefits, effective December 1, 2010.  

2.  Entitlement to special monthly pension benefits with housebound benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and P.R.



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from February 1975 to January 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011, rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in St. Paul, Minnesota.  Jurisdiction was later transferred to the Muskogee, Oklahoma RO.

The Veteran was afforded a videoconference hearing before the Board in December 2014.  A transcript of the testimony offered at the hearing has been associated with the record.  At his hearing, he submitted evidence that has not been considered by the Agency of Original Jurisdiction (AOJ) in the first instance.  Nevertheless, he waived initial RO consideration thereof.  See 38 C.F.R. § 20.1304(c) (2014).

The Agency of Original Jurisdiction (AOJ) has referred to the claim as one to reopen a claim for nonservice-connected pension with housebound benefits.  Along these lines, the Board notes that such matters normally do not require the submission of new and material evidence given the continuing conditional nature of the benefit awarded, and the Board has characterized the issues to reflect such.  See 38 C.F.R. § 3.277 (2014).  Notwithstanding, the AOJ has adjudicated the matter with respect to the effective termination date, as well as with respect to any ongoing entitlement to the special monthly pension (SMP).  

The issue of entitlement to SMP with housebound benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Following the AOJ's request for an eligibility verification report in August 2010 to determine entitlement to special monthly pension benefits, the Veteran failed to provide the requested information within 60 days of the request.


CONCLUSION OF LAW

Special monthly pension benefits were properly terminated December 2, 2010.  38 U.S.C.A. §§ 501, 1506 (West 2014); 38 C.F.R. §§ 3.105, 3.277, 3.652 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the provisions of the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014), are not applicable to the matter currently on appeal because resolution thereof turns solely on a matter of law and not on the underlying facts or development thereof.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Consequently, the Board is not required to address the AOJ efforts to comply with the VCAA with respect to the issues here on appeal.  It is noted that the relevant facts in this case are not in dispute.

In a February 2008 rating decision, the Muskogee, RO granted entitlement to nonservice-connected pension benefits effective September 25, 2007, the date of the Veteran's claim.  The Veteran's claim reflects that he indicated he was married to D, but that he was not living with her and that they separated.  He claimed that he did not know his spouse's whereabouts or her Social Security number.  As such, the RO considered the Veteran as a single veteran, for pension purposes.  

In an August 2009 rating decision, the RO granted entitlement to SMP at the housebound rate, effective February 26, 2009.  In doing so, the RO again also considered the Veteran as a single veteran for pension purposes.  

In November 2009 the Veteran sought entitlement to a dependency allowance, indicating that he was married to D.  In a VA Form 21-686c he indicated that he lived with her and contributed $400.00 per month for her support.  He provided a Certificate of Marriage for D, as well.  

In an August 2010 letter, the Pension Management Center (PMC) asked the Veteran to provide information regarding his marriages, as well as any relevant income since September 25, 2007, the date of his claim.  In response, the Veteran submitted VA Forms 21-686c (Declaration of Status of Dependents), that again indicated he was married to D, but were otherwise incomplete.  In a September 2010 letter, the PMC also asked the Veteran for information regarding his marriage and income.  

The Veteran did not supply the requested information, and in a November 2010 rating action, the Veteran's pension benefits were terminated effective December 1, 2010.  The Veteran did not appeal that particular determination, but did file a waiver request for the resulting overpayment of $41,231.00.   A full waiver was subsequently granted, finding that the Veteran had essentially no income or assets.

In December 2010, the Veteran once again applied for SMP.  In a May 2, 2011 action, the PMC notified the Veteran that claim was denied, although it incorrectly referred to death pension.  In May 20, 2011, and August 11, 2011, letters the PMC continued the denial, noting that additional information was necessary to reopen the claim.  The Veteran filed a Notice of Disagreement (NOD) in April 2012, and in a September 2012 Statement of the Case (SOC) and May 2013 Supplemental Statement of the Case (SSOC), the AOJ continued to deny the claim.

A person who is a recipient of VA pension benefits must notify VA of all circumstances that will affect his entitlement to receive the benefit being paid, including income and marital status.  38 C.F.R. §§ 3.277, 3.652 (2014).  If VA requests that a claimant or beneficiary submit an eligibility verification report but he or she fails to do so within 60 days of the request, the award shall be suspended or the claim disallowed.  38 C.F.R. § 3.277(d).  The term eligibility verification report means a form prescribed by the Secretary that is used to request, income, net worth, dependency status, or any other information necessary to determine or verify entitlement to pension.  38 C.F.R. § 3.277(c).  

The AOJ in this case terminated the Veteran's pension benefits due to his failure to provide the requested information regarding his income and marriage to D.  The termination was made effective December 1, 2010, although the claim was disallowed due to the Veteran's failure to respond with information relating to an eligibility factor pertinent to the entire period in play.  See 38 C.F.R. § 3.652(a)(1).  The AOJ particularly requested information for the entire period, and the Veteran failed to provide the necessary eligibility verification report within 60 days of the AOJ's request.  The AOJ properly disallowed and terminated pension benefits December 1, 2010.  38 C.F.R. § 3.277(d).  


ORDER

The termination of special monthly pension benefits effective December 1, 2010, was proper.


REMAND

As noted above, in December 2014, the Veteran testified before the Board.  At the hearing, he testified that he had divorced D in September 2012, and submitted a copy of the Divorce Decree to this effect.  He also testified that he had not been living with D during the pendency of the current claim.  P.R. also testified to this effect, and related that the Veteran was living with her.  The Veteran testified that P. R. provided him with some income.  

It has been some time since the Veteran provided VA with any dependency or income information, and he has indicated the receipt of some income or support from P. R.  Upon remand, the Veteran should be invited to submit up-to-date income and dependency information.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the opportunity to complete additional eligibility verification reports, to include any form prescribed by the Secretary pertaining to income, net worth, dependency status, or any other information necessary to determine or verify entitlement to special monthly pension.  The Veteran should identify all income, as well as expenses or exclusions from his countable income for VA purposes, including medical expenses, for each annualized 12-month period from December 2010 to the present.  If any medical expense is a reoccurring expense, that fact should be noted.  Additionally, ask the Veteran to furnish documentary evidence of the existence of each such expense or exclusion and the payment of each and every expense, through copies of bills, invoices, cancelled checks, credit card receipts, etc.

2.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided an updated SSOC, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


